Citation Nr: 9920501	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-35 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation for a 
herniated nucleus pulposus, currently evaluated as 20 percent 
disabling.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service








INTRODUCTION

The appellant served on active duty from September 1974 to 
September 1977 and from June 1991 to December 1991.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in March 1996.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from a decision dated in August 1993, by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that it has recharacterized the issue of 
entitlement to an increased disability evaluation for a 
herniated nucleus pulposus, L4-L5, in order to comply with 
the recent opinion by the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court"), in Fenderson v. 
West, 12 Vet. App. 119 (1999).  In that case, the Court held, 
in pertinent part, that the RO had never properly provided 
the appellant with a statement of the case (SOC) concerning 
his appeal of the initial rating of the service-connected 
right testicle disability.  Specifically, the Court noted 
that the RO "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  at 132, (emphasis in the original).  The Court then 
indicated that "this distinction is not without importance 
in terms of VA adjudicative actions," and remanded the 
matter for the issuance of a SOC. Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the appellant's service-connected low back 
disability, rather than as a disagreement with the original 
rating awarded for this condition.  However, the RO's January 
1994, Statement of the Case and May 1999, Supplemental 
Statement of the Case provided the appellant with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluation for this condition.  In 
addition, the appellant's pleadings herein clearly indicate 
that she is aware that her appeal involves the RO's 
assignment of the initial disability evaluations.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned to her service-connected low back 
disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The appellant's herniated nucleus pulposus, L4-L5 is 
manifested by subjective complaints of low back pain which 
radiates down her buttocks and both legs with slight 
limitation of lumbar spine motion and minimal disc bulges at 
L3-4, L4-5, and L5-S1.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 20 percent for the herniated nucleus pulposus, L4-L5 are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1. 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 5293 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation for her low back disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Her contentions regarding an increase in severity of the 
service-connected disability are deemed sufficient to render 
the claim plausible.  See e.g. Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).

Background

In August 1993, the RO granted service connection for the 
herniated nucleus pulposus, L4-L5 and assigned a 10 percent 
disability evaluation effective from December 13th, 1991.  
The rating board noted that during service, the appellant 
injured her back while lifting and moving blankets in 1991.  
On VA examination in March 1992, the diagnosis was low back 
pain with evidence of decreased pinprick sensation in the 
distribution of L4-L5.  

In May 1999, the RO increased the appellant's disability 
evaluation after review of VA examination reports conducted 
pursuant to the Board's March 1996 remand request.  The 
rating board noted that while the findings on examination 
were essentially "mild" in nature, a 20 percent evaluation 
was assigned effective from December 13th, 1991, based upon 
functional loss due to pain, particularly during flare-ups of 
the condition.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  These regulations include, but are not 
limited to 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  In this case, 
the Board places particular emphasis upon the findings noted 
on VA Fee Basis examinations conducted in September 1998.

The appellant's low back disability, characterized as a 
herniated nucleus pulposus, L4-L5, is currently evaluated as 
20 percent disabling pursuant to Diagnostic Code 5293, which 
provides, in pertinent part, that symptoms analogous to a 
severe intervertebral disc syndrome manifested by recurring 
attacks with intermittent relief warrant a 40 percent 
disability evaluation.  Symptoms analogous to a pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief 
warrant a 60 percent disability evaluation.  The 20 percent 
evaluation currently in effect is applicable when the 
syndrome is moderate, with recurring attacks.  38 C.F.R. 
§ 4.71a, Diagnostic code 5293.

After review of the evidence of record and careful 
consideration of the diagnostic criteria, the Board concludes 
that the appellant's low back disability is appropriately 
evaluated at the 20 percent level.  Objective medical 
findings on VA examinations in September 1998, failed to 
demonstrate the presence of symptoms consistent with a severe 
intervertebral disc syndrome.  On neurological examination, 
it was noted that the appellant's neurologic status relative 
to her lumbar spine was essentially normal with the exception 
of some weakness on elevation of both legs and decreased deep 
reflexes at the knees and ankles.  On orthopedic examination, 
there were again essentially normal findings with only a 5 
degree loss of forward flexion and disparate findings on 
straight leg raising with no pain to 90 degrees while sitting 
in contrast to complaints of pain at 45 degrees while supine.  
It was further noted that a magnetic resonance imaging (MRI) 
study revealed a bulging disc at the L3-4, L4-5 and L5-S1 
levels, but no evidence of any neural foraminal narrowing and 
no clinical evidence of radiculopathy or neuropathy.  The 
diagnosis was chronic low back pain with lack of objective 
correlation with subjective complaints, chronic lumbosacral 
strain.

The appellant's statements and contentions regarding the 
severity of her low back disability have been carefully 
considered and the level of reported pain attributable to 
that disorder is acknowledged.  However, these assertions are 
found to be outweighed by the objective medical evidence of 
record which fails to document findings such to support an 
increased disability evaluation.  There simply is no 
objective basis within the record to conclude that the 
appellant's lumbar disability is productive of symptoms 
analogous to a severe intervertebral disc syndrome.  In this 
case, the Board believes the appellant's reported pain and 
the functional impairment attributable to that pain 
essentially serves to support the current 20 percent rating 
but does not provide a basis for an evaluation in excess of 
that rating in the absence of additional objective findings 
of pertinent intervertebral disc pathology.  See 38 C.F.R. 
§§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly entitlement to an increased disability evaluation 
for herniated nucleus pulposus, L4-L5, is not warranted.

In reaching the above conclusion, the Board has considered 
all potentially applicable Diagnostic Codes; however, since 
there is no evidence of a vertebral fracture with residual 
demonstrable deformity or bony fixation of the lumbar spine, 
Diagnostic Codes 5285 and 5289 are not for application.  
Furthermore, the record does not document symptoms including 
listing of the spine, positive Goldthwaite's sign, marked 
limitation of forward bending or other findings such to 
provide for an evaluation in excess of 20 percent pursuant to 
Code 5295 for lumbosacral strain and, in light of the 
findings on VA examination in September 1998, where the 
lumbar spine range of motion was considered to be normal 
other than a 5 degree loss of forward flexion, an increased 
evaluation is not available pursuant to Code 5292.

Extraschedular Consideration

It is noted that the RO did not consider referral of this 
issue for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (1998).  In Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  However, the Board is obligated to 
seek out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (1998).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  An increased rating is 
provided for certain manifestations of the service-connected 
low back disability, but the medical evidence reflects that 
those manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required hospitalization in the remote or 
recent past for her low back disability.  Thus, in the 
absence of any evidence which reflects that this disability 
is exceptional or unusual such that the regular schedular 
criteria are inadequate, there is no basis for referral to 
the Director, Compensation and Pension Service.


ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 

